EXHIBIT 32.2 certification pursuant to 18 u.s.c. section 1350, as adopted pursuant to section 906 of the sarbanes-oxley act of 2002 In connection with this annual report of Rush Enterprises, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven L. Keller, Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /S/ STEVEN L. KELLER Name: Steven L. Keller Title: Senior Vice President and Chief Financial Officer Date: March 3, 2014
